Citation Nr: 0943174	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from January 1944 to 
April 1946.  He died in December 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The Board remanded this case in 
April 2009.

The appellant's claim has been advanced on the Board's docket 
by reason of her advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2009).  
The Board notes that the representative filed a second motion 
to advance the case on the docket due to the appellant's age.  
That motion is clearly superfluous.


FINDINGS OF FACT

1.  The Veteran died in December 2003; the causes of death 
listed on his death certificate were liver mass and stroke.

2.  At the time of the veteran's death, service connection 
was in effect for syphilis.

3.  The Veteran's liver mass and stroke were not demonstrated 
during his active military service or until more than one 
year thereafter, are not shown to have been related to 
service, and were not caused or chronically worsened by 
service-connected disability.


 
CONCLUSIONS OF LAW

1.  The Veteran's liver mass and stroke was not due to 
disease or injury that was incurred in or aggravated by 
service; nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A service-connected disability is not shown to have 
caused or contribute substantially or materially in producing 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the appellant 
with the contemplated notice in May 2004, March 2005, October 
2006 and June 2009 correspondences.  The correspondences 
addressed her primary theory of entitlement.  The June 2009 
correspondence apprised her of the disorder for which service 
connection was in effect at the time of the veteran's death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  That 
correspondence also provided notice concerning the effective 
date to be assigned in the event service connection for the 
cause of death is granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  In addition, the record shows 
that VA obtained medical opinions in connection with this 
claim in July 2004 and July 2009.  The Board notes that the 
appellant suggests the VA physician who offered the July 2004 
opinion was biased and carefully selected by VA to deny the 
claim.  She has adduced no information or evidence supportive 
of her allegations, and the Board finds no merit in her 
suggestions.  In any event, the record was reviewed again by 
a VA physician in July 2009; the appellant does not challenge 
the adequacy of the July 2009 opinion.

The Board notes that the appellant's representative has 
requested that VA instead obtain an independent medical 
opinion in connection with the instant appeal.  The Board 
notes that the necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

In this case, the Board believes that there is no complex or 
controversial medical question warranting an independent 
medical opinion.  The representative has not explained how 
this case involves a complex or controversial medical 
question, and his request appears based on dissatisfaction 
that the VA medical opinions on file do not support the 
appellant's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



Factual background

The appellant contends that the Veteran's death was caused or 
contributed to by his service-connected residuals of 
syphilis.  He died in December 2003, and his death 
certificate identifies a liver mass and stroke as the causes 
of his death.  The death certificate lists his last 
occupation as a dry cleaner.  At the time of his death, 
service connection was in effect only for residuals of 
syphilis.

The appellant appears to contend either that the penicillin 
and sulfadiazine used in service to treat the Veteran's 
syphilis contributed to his death more than 50 years later, 
or that he was being actively treated for his syphilis around 
the time of his death, which led in some manner to death.  
The appellant does not contend that the Veteran's death was 
due to fault in the manner in which the Veteran was treated 
by VA medical staff.  In connection with her claim she has 
submitted statements from family members who offer their 
theories that the use of penicillin in service destroyed the 
flora in the Veteran's intestines, that he was being actively 
treated for syphilis at the time of his death, and that the 
syphilis somehow caused the fatal liver and heart problems.  
The appellant appears to argue that the absence of a vaccine 
for syphilis implies that there is no cure for the disease.  
One of her children contends the attending physician 
specifically told him the Veteran was actively infected with 
Treponema, and that VA transferred that physician in order to 
deny the claim.

The service treatment records show that the Veteran was 
treated with penicillin and sulfadiazine for a syphilis 
infection in February 1946, 4 weeks after his exposure from 
sexual intercourse.  Further testing for the infection later 
in February 1946 was negative.  In March 1946, a Kahn test 
was again positive, resulting in the administration of 
another course of penicillin, which ended later in March 
1946.  The remainder of his service treatment records are 
silent for any further reference to syphilis infection.  
Serological testing at service discharge was negative.  

The post-service medical records include a hospital report 
for July 1957 noting the Veteran worked in a dry cleaning 
shop; serology at the time was negative.  Later VA treatment 
records document the Veteran's development in 2003 of a liver 
mass believed to have been a hepatoma.  At the time of the 
discovery, the 88-year old Veteran with a history of a stroke 
was noted to have had the recent onset of mental status 
changes, which were thought to represent either hepatic 
encephalopathy or brain metastasis.  The records are silent 
for any reference to a syphilis infection or to any residuals 
thereof.  They show that he was prescribed antibiotics for a 
C. difficile infection noted after the recent onset of 
diarrhea.

The appellant has submitted several medical articles on 
treponemes, pathogens responsible for various diseases 
including syphilis, as well as on C. difficile, and on 
syphilis in general.  The articles indicate that in the third 
stage, treponemes could cause cardiovascular problems and 
neurologic involvement including dementia and strokes; the 
articles note that serology will continue to be positive if 
the syphilis remains into the tertiary stage.  The article on 
C. difficile notes that among the causes of that organism is 
overuse of penicillin.

In connection with the instant appeal, the Veteran's claims 
files were reviewed by a VA physician in July 2004.  At the 
time, the most recent medical records available for review 
were dated no earlier than from the 1970s.  The physician 
noted that the Veteran worked in the dry cleaning business 
for more than 2 decades.  The reviewer indicated that he 
would consider the question of whether medicine used to treat 
the Veteran on active duty for syphilis could have caused the 
fatal conditions.  He concluded that the Veteran's syphilis 
was successfully treated in 1946 with penicillin and 
sulfadiazine.  He noted that the dry cleaning fluids to which 
the Veteran would have been exposed after service were 
notoriously hepatotoxic, and that penicillin and sulfa drugs 
were not associated with hepatotoxicity.  He concluded that 
it was unlikely that the short term use of antibiotics in 
1946 caused the liver mass and stroke more than 5 decades 
later.  He explained that it was more likely that the 
exposure to hepatotoxic dry cleaning chemicals caused the 
fatal mass.

In response to the above, the appellant obtained a November 
2004 opinion from Leo Kreuz, M.D., the VA psychiatrist who 
treats her son.  The psychiatrist indicated that it was his 
understanding that the death certificate listed the cause of 
death as liver tumor and stroke, and that the Veteran's 
prescription for syphilis had been continuing at the time of 
death.  He concluded that the liver tumor and stroke could as 
likely as not been related to syphilis.  In an April 2006 
statement, Dr. Kreuz indicated that he had reviewed the 
"circumstances of [the Veteran's] death and reviewed the 
medical record."  He stated that the Veteran was being 
actively treated for syphilis at the time of his death, and 
again concluded, without explanation, that the Veteran's 
death was directly related to syphilis.

Pursuant to the Board's remand, VA obtained another VA 
medical opinion in July 2009.  The examiner noted that 
although the Veteran had syphilis in service, testing for the 
disease at discharge was negative, and there was no evidence 
of positive tests for syphilis after service.  He reviewed 
the claims files, including the opinions of Dr. Kreuz.  The 
examiner concluded that the Veteran did not have syphilis at 
the time of his death.  The examiner noted that in any event, 
the medical literature did not support a relationship between 
syphilis, or any residuals thereof, and the type of hematoma 
which caused the Veteran's death.  The examiner finally 
concluded that there otherwise was no causal relationship 
between the Veteran's fatal conditions and his service or 
service-connected disorders.  The examiner explained that 
syphilis is an infectious disease, and that serology testing 
at discharge was negative.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of malignant tumors or cardiovascular disease may 
be presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The record shows that the veteran died from a liver mass 
(thought to represent a hepatoma) and stroke.  There is no 
evidence of liver disease or of a cerebrovascular accident or 
even cardiovascular disease in service or until decades 
thereafter.  Nor does the appellant contend otherwise.

The appellant primarily contends that either the Veteran's 
service-connected syphilis remained active since service, or 
that the treatment for the syphilis with penicillin led to 
gastrointestinal problems which in turn somehow contributed 
to death.

The treatment records on file clearly demonstrate that the 
antibiotics the Veteran was using near and at the time of his 
death were for a C. difficile infection, which, as the name 
implies, is a different organism than the Treponema pathogen 
the appellant believes was present.  The Board has considered 
the allegation of the appellant's son that the Veteran's 
treating physician (shortly before being suddenly relocated 
to another VA facility) told him that the medications were 
for the treatment of syphilis, but finds that the son's 
allegations lack credibility and are directly contradicted by 
the treatment records which make clear precisely why the 
Veteran was using antibiotics.  Moreover, serology testing at 
service discharge was negative for any evidence of remaining 
syphilitic infection, as was serology testing during 
hospitalization for another matter in 1957, and there is no 
post-service treatment records on file which even remotely 
suggest either the presence of syphilis, or the residuals of 
the syphilis in service.  The matter of whether the Veteran 
had active syphilis or any residuals thereof is a matter not 
within the realm of lay observation or diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even 
if it were, the Board finds that any opinion by the appellant 
or her children as to the presence of syphilis or residuals 
after service are of no more than marginal probative value in 
light of the silent medical records and the opinions of the 
July 2004 and July 2009 VA physicians.
 
Although Dr. Kreuz expressed the understanding that the 
Veteran was being treated for active syphilis, he himself 
does not contend that he ever met the Veteran.  To the 
contrary, he is a psychiatrist who treats the Veteran's son.  
His understanding of the Veteran's syphilis comes from the 
Veteran's son, a layperson whose own understanding of the 
Veteran's syphilis (as explained above) lacks credibility or 
probative value, and from certain records of the Veteran he 
purportedly reviewed.  As to those records, he notably has 
not identified those records.  Assuming the referenced 
records are the same as those on file, as already discussed, 
the post-service records do not suggest the presence of 
syphilis or any residuals thereof.  Moreover, his reference 
to the Veteran's use of antibiotics appears to be based on 
the antibiotics the Veteran was using for the C. difficile 
infection, and not for any syphilis.  Given that Dr. Kreuz's 
professed understanding concerning the presence of syphilis 
after service is not supported by the record, the Board finds 
his opinion to be of no more than marginal probative value.

In contrast, VA physicians in July 2004 and July 2009 
reviewed the claims files (the latter physician also 
reviewing Dr. Kreuz's statements) and concluded that the 
Veteran did not in fact have syphilis after service.  More 
importantly, the latter examiner also concluded that no 
residuals of the service syphilis contributed in any manner 
to the Veteran's death.  The July 2004 examiner attributed 
the fatal liver mass to the Veteran's decades-long exposure 
to toxic chemicals in his occupation as a dry cleaner.  
Although that physician did not have the opportunity to 
review the treatment records for 2003, those records did not 
show the presence of syphilis, or otherwise introduce any 
evidence that undermined the basis for the physician's 
opinion.  The Board notes that the July 2004 and July 2009 
medical opinions are consistent with the post-service 
treatment records on file showing the absence of any syphilis 
or residuals thereof.  For this reason, the Board accords the 
July 2004 and July 2009 VA opinions greater probative value 
than the opinions offered by Dr. Kreuz.

The July 2009 physician also concluded, based on his medical 
expertise, that the Veteran's fatal conditions were not 
otherwise related to service.  Although the appellant herself 
and her children allege that the Veteran continued to suffer 
from syphilis after service and that the syphilis itself 
caused the fatal conditions, there is no indication that they 
have the training, expertise or experience to offer such 
medical opinions. They are certainly competent to offer their 
observations of the Veteran's symptoms through the years.  
The U.S. Court of Appeals for the Federal Circuit has even 
suggested recently that laypersons perhaps can establish the 
required nexus to service or to service-connected disability 
in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009) (vacating and remanding a decision in 
which the United States Court of Appeals for Veterans Claims 
categorically held in a service connection case that "'a 
valid medical opinion' was required to establish nexus, and 
that [a lay person] was 'not competent' to provide testimony 
as to nexus because [that individual] was a layperson.")  As 
already discussed, the matter of whether any symptoms 
represented the post-service manifestations of syphilis, or 
the residuals of syphilis, or whether the service syphilis 
actually caused the fatal conditions in this case are clearly 
matters that are far removed from the realm of lay expertise.

To the extent that the appellant suggests that the medical 
articles she submitted suffice to link the cause of the 
Veteran's death to service or to the service-connected 
syphilis, the Board points out that the articles are general 
in nature and do not purport to address the veteran's 
particular medical situation, and are otherwise too generic 
to constitute competent medical evidence in support of the 
claim.  Sacks v. West, 11 Vet. App. 314 (1998). 

In sum, the preponderance of the medical evidence shows that 
the veteran died from a liver mass and the residuals of a 
cerebrovascular accident.  Neither condition originated in or 
as a result of service and neither was caused or chronically 
worsened by service-connected syphilis, including the 
penicillin taken therefor in service.  Nor did the service 
syphilis, or the medications used therefor in service 
otherwise cause or contribute substantially or materially to 
the Veteran's death.  Finally, the Veteran's death was not 
otherwise etiologically related to service.  The appeal is 
denied. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


